Citation Nr: 0316676	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disorder.

3.  Entitlement to an initial compensable rating for a left 
shoulder disorder.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran retired in September 1998, after 26 years of 
active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of service connection for hearing loss of the right 
ear will be addressed in the remand appended to this 
decision.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the issues adjudicated by this 
decision has been completed.  

2.  The veteran's service-connected cervical spine disorder 
is manifested by pain and moderate, but no more than moderate 
limitation of motion.

3.  The competent medical evidence does not show that the 
veteran's service-connected left shoulder disorder is 
manifest by limitation of motion, malunion of the humerus 
with deformity, fibrous union of the humerus, nonunion (false 
flail joint) of the humerus, loss of head (flail shoulder) of 
the humerus, post-service dislocations of the shoulder, nor 
nonunion or malunion of the clavicle or scapula.

4.  The competent medical evidence does not show that the 
veteran's service-connected cervical spine and/or his left 
shoulder disorder have resulted in frequent periods of 
hospitalization or marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for the 
veteran's service-connected cervical spine disorder are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5290 (2002).
2.  The criteria for an initial compensable rating for the 
veteran's service-connected left shoulder disorder are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.10, 4.31, 4.40, 
4.45, 4.71a, Diagnostic Codes 5201-5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, codified as amended 
at 38 U.S.C.A. § 5100 et seq. (West 2002), or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled with 
respect to the cervical spine and left shoulder claims.  
Here, the RO advised the veteran of the evidence necessary to 
substantiate his claims, including the applicable criteria 
for a higher disability ratings, by various documents such as 
the June 1999 rating decision, the May 2000 Statement of the 
Case (SOC), the January 2003 Supplemental Statement of the 
Case (SSOC), and correspondence dated in April 2003.  In 
pertinent part, the Board notes that the January 2003 SSOC 
and the April 2003 correspondence specifically addressed the 
applicability of the VCAA to the facts of this case, include 
what the veteran must show to prevail in his claim, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Regarding the duty to assist, the RO 
accorded the veteran several examinations in relation to this 
case, and he has not indicated that either his cervical spine 
or his left shoulder have increased in severity since the 
last examination.  Further, it does not appear that he has 
identified any pertinent evidence that has not been obtained 
or requested by the RO.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


General Background.  Service connection was established for 
cervical strain and recurrent dislocated left shoulder 
(dominant) by a June 1999 rating decision.  This decision 
noted that the service medical records showed treatment for a 
left shoulder injury in April 1975, that X-rays showed an 
anterior dislocation but no fracture, and that he had 
recurrent dislocations of the left shoulder from 1975 to 
1982, and again in 1991.  It was further noted that the 
service medical records showed that the veteran was treated 
for a neck injury in April 1995, that that he was treated for 
complaints of neck pain from 1992 to 1998, and that he was 
diagnosed with cervical strain.  An initial rating of 10 
percent was assigned for the cervical spine disorder, while a 
noncompensable (zero percent) rating was assigned for the 
left shoulder, both of which were effective October 1, 1998.

The veteran appealed the June 1999 rating decision to the 
Board, contending, in part, that higher ratings were 
warranted for the cervical spine and left shoulder.  In his 
June 2000 Substantive Appeal, he emphasized that his service 
medical records contained numerous entries for both 
disabilities.  He also asserted that the clinician who 
conducted the recent VA medical examination in May 1999 
appeared hostile to his claim, and that her conduct was 
unprofessional.  Further, he asserted that he did not have 
full range of motion with his shoulder, and that he could 
only move his arm without any problems was if he kept it at a 
90 degree angle.  He also asserted that he had to be 
extremely careful to keep his shoulder in front of him at all 
times, that he had to eliminate activities he used to 
participate in due to this disability, and that his shoulder 
would cause him pain at night because it would usually get 
into a position that put stress on it which would wake him up 
and cause the shoulder to go numb at times.  Regarding his 
cervical spine, he indicated that he was in daily pain due to 
this disability.  He also asserted that his range of motion 
was very limited, especially on the left.

The record reflects that the veteran underwent a VA general 
medical examination in May 1999, which included findings 
regarding his cervical spine and left shoulder.  Among other 
things, it was noted that his claims file had been reviewed, 
and that he was employed as an intelligence analyst with the 
Drug Enforcement Agency (DEA).

With respect to the cervical spine, the veteran reported that 
he jammed his head during service, when he fell off his bike 
in 1993.  He also reported jumping off airplanes during 
service.  In addition, he complained of daily soreness in the 
neck for several years, especially on turning to the sides 
while driving.  Further, he reported that the pain was 
sometimes sharp and nonradiating, and that he tried to lose 
it by exercise and ice pack.  Examination showed no 
deformity, swelling, tenderness, or paravertebral spasm in 
the cervical region.  Range of motion testing revealed 
forward flexion to 30 degrees, which was painless; left and 
right lateral flexion slightly limited to 35 degrees, and was 
painful; and lateral rotation painful at extremes of 50 
degrees on both sides.  X-rays were noted to be within normal 
limits.

In regard to the left shoulder, the veteran reported that he 
injured it while playing softball in 1975, that he had 
anterior dislocation which was reduced and treated with a 
sling for 6 weeks.  Since that time he had had recurrent 
dislocation at least 20 times when he tried to reach out.  He 
reported that he reduced the dislocation by himself, and that 
his last episode was in 1991.  Examination of the left 
shoulder showed no deformity, swelling, or tenderness.  Range 
of motion was found to be within normal limits, with 
abduction and flexion to 180 degrees, and internal and 
external rotation to 90 degrees without pain.

Based on the foregoing, the examiner's diagnoses included 
cervical muscle strain, and history of recurrent anterior 
dislocation of left shoulder with no residuals and normal 
range of motion.

The veteran underwent a new VA general medical examination in 
October 2002 with respect to his cervical spine and left 
shoulder.  In regard to the cervical spine, he reported that 
he had treated it with over-the-counter pain medications 
since his retirement from the military.  He also reported 
that he experienced a constant, dull, neck pain which 
radiated into his paravertebral muscles.  Further, the pain 
was quantified at 4/10, accompanied by stiffness and popping 
of the neck, and was exacerbated by rotational movements of 
the head and sitting with his head in a flexed position.  
Additionally, he reported that his occupation required that 
he sit at a computer all day which exacerbated the pain.  He 
had no ongoing follow-up for his condition.  

On examination of the cervical spine, active and passive 
range of motion showed forward flexion to 25 degrees, 
backwards extension to 20 degrees, right lateral flexion to 
15 degrees, left lateral flexion to 20 degrees, right 
rotation to 15 degrees, and left rotation to 40 degrees.  
Further, it was noted that pain began at 20 degrees of 
forward flexion, at 15 degrees of backward extension, at 10 
degrees on right lateral flexion, at 15 degrees of left 
lateral flexion, at 10 degrees right rotation, and at 35 
degrees on left rotation.  It was noted that pain was visibly 
manifested in the cervical spine on motion.  Moreover, the 
examiner opined that on acute flare-ups of pain there was 
probably 25 percent less range of motion, but that he could 
not give exact degrees as it was not possible or feasible at 
the present spine.  In addition, examination revealed 
paravertebral muscle spasms.  However, there was no 
tenderness to palpation of the cervical spine, no postural 
abnormalities, no atrophy of the musculature of the neck, and 
no neurological abnormalities associated with the cervical 
spine.

X-rays taken of the cervical spine revealed the odontoid to 
be intact; normal alignment of the vertebral bodies; the 
vertebral body height was preserved; and the intervertebral 
disc spaces were maintained.  The neural foramina were open.  
Further, the spinous processes and prevertebral soft tissues 
were normal.  No significant interval change was noted to 
have occurred since the last X-rays in May 1999.  Overall 
impression was normal examination of the cervical spine.

In regard to the left shoulder, the veteran reported, in 
part, that after his first in-service dislocation he 
experienced recurrent dislocations that occurred 
approximately once a month over the next seven years, which 
he self-reduced.  From 1982 to 1992, he reported that he had 
no dislocations.  In 1992, he had his last dislocation which 
occurred while boxing, and was self-reduced.  He reported 
that he had no further dislocations, and that there was no 
residuals pain associated with his left shoulder.  
Nevertheless, in order to avoid another dislocation he was 
unable to lift weights to his maximum potential.  It was also 
noted that the veteran had had no follow-up treatment for 
this disability.

Examination of the left shoulder showed no deformity of the 
joint, edema, redness, or muscle atrophy.  Further, there was 
no instability, weakness, heat, or guarding of movement.  
There was also no tenderness to palpation.  Active and 
passive range of motion testing showed forward flexion and 
abduction to 180 degrees, with external and internal rotation 
to 90 degrees.  No pain was manifested on motion of the left 
shoulder.  

X-rays taken of the left shoulder showed a slight narrowing 
of the glenohumeral joint space, with no other significant 
abnormalities seen.  However, it was noted that an axillary 
view of the shoulder would be worthwhile for further 
evaluation.  

Based on the foregoing, the examiner diagnosed chronic 
cervical strain, and status-post recurrent dislocations of 
the left shoulder.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case here with the cervical spine and left shoulder 
disorders.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

Diagnostic Code 5290 provides for the evaluation of 
limitation of motion of the cervical spine.  When the 
limitation of motion of the cervical spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 30 percent is 
warranted.  38 C.F.R. § 4.71a.

With respect to the veteran's left shoulder, the Board notes 
that, under the laws administered by VA, a distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes.  In the instant case, the 
veteran's left shoulder is considered the major upper 
extremity.

The record reflects that in evaluating the veteran's left 
shoulder, the RO has considered the criteria found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5201 to 5203.

Under Diagnostic Code 5201, limitation of motion of the major 
arm to shoulder level warrants a 20 percent rating.  
Limitation of motion to midway between the side and shoulder 
level warrants a 30 percent evaluation.  Motion no more than 
25 degrees from the side warrants a 40 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (1998).  

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 20 percent evaluation for the 
major arm may be granted for malunion of the humerus with 
moderate deformity.  Malunion of the humerus with marked 
deformity warrants a 30 percent rating for the major arm.  
Further, recurrent dislocations of the scapulohumeral joint 
with infrequent episodes and guarding of movement only at 
shoulder level also warrants a 20 percent rating for the 
major arm.  Recurrent dislocations of the scapulo-humeral 
joint with frequent episodes and guarding of all arm 
movements warrants a 30 percent rating.  A 50 percent rating 
is warranted for the major extremity when there is fibrous 
union of the humerus, a 60 percent rating is warranted when 
there is nonunion (false flail joint) of the humerus and an 
80 percent rating is warranted when there is loss of head 
(flail shoulder) of the humerus.  

Diagnostic Code 5203 provides that, in cases of clavicular or 
scapular impairment, with dislocation, a 20 percent rating is 
warranted where either the major or minor arm is involved.  
Nonunion of the clavicle or scapula with loose movement shall 
be assigned a 20 percent rating, while nonunion without loose 
movement warrants a 10 percent evaluation.  Malunion of the 
clavicle or scapula may be assigned a 10 percent rating, or 
may be rated based on impairment of function of the 
contiguous joint.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
record supports an initial rating of 20 percent for the 
veteran's service-connected cervical spine disorder, but that 
he does not meet or nearly approximate the criteria for an 
initial compensable rating for his service-connected left 
shoulder disorder.

With regard to the left shoulder disorder, the competent 
medical evidence clearly shows that it is manifested by pain 
and resulting limitation of motion.  The Board acknowledges 
that the range of motion findings on the May 1999 VA general 
medical examination indicate only slight limitation of 
lateral flexion and rotation.  However, it was noted that 
these findings were accompanied by pain.  Further, the 
forward flexion results indicate moderate limitation of 
motion.  Moreover, the findings on the more recent October 
2002 VA general medical examination primarily indicate 
moderate limitation of motion, especially those findings 
where it was noted pain began.  The Board also notes that the 
October 2002 VA examiner opined that the veteran would 
probably have 25 percent less range of motion during acute 
flare-ups of pain.  Taking into consideration these 
complaints of pain, and resolving all reasonable doubt in 
favor of the veteran, the Board finds that the competent 
medical evidence consistently shows moderate limitation of 
motion of the cervical spine on the VA medical examinations.  
See 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45.  Accordingly, 
the veteran is entitled to a rating of 20 percent under 
Diagnostic Code 5290.  

The Board has considered an evaluation in excess of 20 
percent for the veteran's cervical spine disability.  
However, the competent medical evidence does not show that 
the limitation of motion more nearly approximates severe.  
Diagnostic Code 5290.  While the veteran's complaint of 
cervical pain was a factor in determining that his limitation 
of motion more nearly approximates moderate versus slight, 
there is no objective evidence to show that pain results in 
additional limitation of motion to a degree that would 
support a finding of more than moderate limitation of motion, 
nor is there any competent evidence to show that fatigue, 
weakness or incoordination results in any additional 
limitation of motion.  Since the preponderance of the 
evidence is against a rating in excess of 20 percent, the 
benefit of the doubt doctrine is not applicable to this 
aspect of the veteran's claim .  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Turning to the veteran's left shoulder disorder, the Board 
finds that he does not meet or nearly approximate the 
criteria for a compensable rating under any of the 
potentially applicable Diagnostic Codes.

The competent medical evidence does not show that the 
veteran's service-connected left shoulder disorder is 
manifest by limitation of motion.  As noted above, the May 
1999 VA general medical examination found range of motion to 
be within normal limits and without pain.  While the veteran 
indicated in his Substantive Appeal that these findings were 
inaccurate, the subsequent VA general medical examination in 
October 2002 made the same findings.  Consequently, there is 
no competent medical evidence to support a compensable rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board further finds that the competent medical evidence 
does not show that the veteran's service-connected left 
shoulder disorder is manifested by malunion of the humerus 
with deformity, fibrous union of the humerus, nonunion (false 
flail joint) of the humerus, loss of head (flail shoulder) of 
the humerus, nor nonunion or malunion of the clavicle or 
scapula.  In pertinent part, the Board notes that the October 
2002 VA X-rays of the left shoulder showed no significant 
abnormalities other than a slight narrowing of the 
glenohumeral joint space.  Moreover, the May 1999 examination 
of the left shoulder showed no deformity, swelling, or 
tenderness, while the October 2002 examination showed no 
deformity of the joint, edema, redness, or muscle atrophy.  
As an additional matter, the Board notes that while the 
veteran indicated guarding of movements of the left shoulder 
in his Substantive Appeal, the evidence does not show that 
there have been any post-service dislocations of the 
shoulder.  The veteran's service medical records, as well as 
his own statements, reflect that his last dislocation was in 
1991, while he was still on active duty.  Therefore, the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating under either Diagnostic Code 5202 or 
5203.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
an initial compensable rating for his service-connected left 
shoulder disorder.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  In making this determination, the Board was 
cognizant of both the concept of "staged" ratings pursuant 
to Fenderson, supra, and the regulatory provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, as mentioned 
above, both the May 1999 and October 2002 VA general medical 
examinations found no objective evidence of pain, and that 
range of motion was within normal limits.  The competent 
medical evidence does not otherwise show any distinctive 
periods where the veteran met or nearly approximated the 
criteria for a compensable schedular rating.

Since the preponderance of the evidence is against the 
veteran's left shoulder claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

As an additional matter, the Board notes that the RO also 
considered whether the veteran was entitled to an 
extraschedular rating for his cervical spine and/or left 
shoulder disorder.  The Board concurs with the RO's 
determination that neither of these service-connected 
disabilities presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  There is no competent 
medical evidence of any post-service periods of 
hospitalization for either disability.  Moreover, the May 
1999 examination noted that the veteran was employed as an 
intelligence analyst for the DEA, and the more recent October 
2002 examination indicated that he was still employed.  While 
he indicated at the latter examination that his work 
exacerbated his cervical spine problems, these problems 
appear to be adequately compensated by the assigned schedular 
rating.  Nothing indicates that either disability has 
resulted in marked interference with employment, to include 
frequent absences.


ORDER

Entitlement to an initial rating of 20 percent for the 
veteran's service-connected cervical spine disorder is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.

Entitlement to an initial compensable rating for the 
veteran's service-connected left shoulder disorder is denied.


REMAND

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

Here, the record reflects that the RO denied the veteran's 
claim because the audiological evaluation conducted in 
conjunction with his April 1998 retirement examination did 
not show a hearing loss disability of the right ear pursuant 
to 38 C.F.R. § 3.385.  Specifically, this audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
30
30
LEFT
20
25
20
30
30

While the RO was correct that this evaluation did not show a 
hearing loss disability under VA regulation, it does show 
evidence of hearing loss pursuant to Hensley, supra.  
Moreover, the record does not reflect that the veteran has 
been accorded a post-service audiological evaluation with 
respect to this case.  In light of the enhanced duty to 
assist under the VCAA, the Board concludes that a remand is 
required in order to accord the veteran such an examination.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. 
§ 3.159 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who evaluated or treated the veteran for 
his right ear hearing loss since his 
retirement from active service.  After 
securing any necessary release, the RO 
should obtain those records not already 
on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
audiological examination to determine the 
current nature and etiology of his 
purported right ear hearing loss.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  For any hearing loss 
disability found to be present, the 
examiner must opine whether it is at 
least as likely as not (50 percent or 
greater likelihood) that it is causally 
related to the veteran's period of active 
duty.  In making this determination, the 
examiner should note the veteran's 
service medical records, particularly the 
audiometric findings on the April 1998 
retirement examination which indicated 
evidence of hearing loss pursuant to 
Hensley, supra.  If the examiner is 
unable to provide the requested medical 
opinion without resorting to speculation, 
it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC and an opportunity to respond.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

